Citation Nr: 1020086	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-46 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 2000 
to November 2004.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
Rating Decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan. 

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, cervical spine disorder, a back 
disorder, and hypertension will be addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not demonstrate a current 
diagnosis of a right shoulder disorder.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter dated in May 2007 advised the Veteran of the 
foregoing elements of the notice requirements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. 
at 486.  Further, the purpose behind the notice requirements 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was not afforded a VA examination because the 
evidence of record did not include a current diagnosis of a 
right shoulder disorder.  McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  

Historically, the Veteran served on active duty from November 
2000 to November 2004.  In April 2007, the Veteran submitted 
a claim of entitlement to service connection for a right 
shoulder disorder that he claimed was due to the rigors of 
his active duty service.  After this claim was denied in 
October 2007, the Veteran perfected an appeal.  The claim has 
been certified to the Board for appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (2009); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

 A longitudinal review of the Veteran's service treatment 
records demonstrated no complaints of or treatment for a 
right shoulder disorder.  In September 2004, a magnetic 
resonance imaging scan of the Veteran's left shoulder was 
deemed "unremarkable."

In April 2007, during a physical therapy session, the Veteran 
reported "some" right shoulder "clicking."  Later that 
month, the Veteran complained that his right shoulder and 
right arm "appear[ed] to be heavy" and that he experienced 
"some" right shoulder discomfort.  No diagnosis was 
provided on either occasion.

During the pendency of this appeal, the Veteran asserted that 
his alleged right shoulder disorder was the result of "heavy 
lifting and carrying his gear."  In March 2010, the Veteran 
testified at a Board hearing as to the rigors of his active 
duty service.  The Veteran then testified that his right 
shoulder disorder was the result of 4 to 6 sand bags, each 
weighing 30 to 50 pounds, falling off of a flatbed truck and 
striking him in the area of his right neck and right 
shoulder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for a right shoulder disorder has not been 
presented.  While the Veteran complains of right shoulder 
pain, pain does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, 
service connection for a right shoulder disorder must be 
denied.

To the extent that the Veteran asserts that he has a current 
right shoulder disorder, the Board finds that as a layman, 
his statements are not competent evidence on the diagnosis of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 
Vet. App. at 494.  Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Moreover, although the Veteran contends 
that he currently has a right shoulder disorder, the evidence 
of record does not include a contemporaneous medical 
diagnosis.  Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of a current right 
shoulder disorder, the preponderance of the evidence is 
against his service connection claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.


REMAND

A.  Bilateral Hearing Loss and Tinnitus

Based on the circumstances of the Veteran's active duty 
service and the Veteran's competent lay testimony at the 
March 2010 hearing, the Board finds that a remand for a VA 
audiological examination would be useful in adjudicating the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Further, the Veteran's April 2007 claim of entitlement to 
service connection for tinnitus was denied in October 2007.  
Thereafter, the Veteran submitted a timely notice of 
disagreement in August 2008.  In September 2009, the RO 
issued a statement of the case but the Veteran's service 
connection claim for tinnitus was not addressed.  As such, 
the Veteran has submitted a notice of disagreement for which 
the RO has yet to issue a statement of the case.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Cervical Spine and Low Back

The Veteran asserts that he experienced a cervical spine 
disorder as the result of 4 to 6 sand bags, each weighing 30 
to 50 pounds, falling off of a flatbed truck and striking him 
on the right side of his neck.  The Veteran further contends 
that he experienced a back disorder as the result of the sand 
bag incident and because of the rigors of his active duty 
service.

A review of the Veteran service treatment records revealed 
complaints of and treatment for neck and back pain beginning 
in July 2004.  The first instance of treatment demonstrated 
that the Veteran had a "kink" in his neck, that there was 
no trauma underlying his complaints of pain, and that the he 
had experienced this pain for 1 week.  The diagnosis was neck 
sprain, but the exact circumstances giving rise to the injury 
were not discussed.  The service treatment records 
demonstrated regular complaints of and treatment for neck and 
back pain after July 2004.  Upon separation from service, the 
Veteran complained of neck and back pain.

Pursuant to his April 2007 claims of entitlement to service 
connection for a cervical spine disorder and a back disorder, 
the Veteran underwent a VA examination.  After a physical 
examination and a radiological examination of the Veteran's 
entire spine, the Veteran's spine was found to be normal, 
without residuals of trauma or neurological deficiencies.  As 
such, the Veteran's service-connection claims were denied.  
See Brammer, 3 Vet. App. at 225.

At the March 2010 Board hearing, the Veteran submitted 
private treatment reports with a contemporaneous waiver of 
review by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  A 
January 2008 computed tomography (CT) scan resulted in a 
diagnosis of "[s]ubtle, mild left foraminal encroachment 
relative to the right side at C6-C7, at C5-C6, and C3-C4."  
Moreover, a January 2009 CT scan resulted in a diagnosis of 
"[s]mall broad-based disk herniation with biforaminal 
encroachment and mild facet degenerative changes at L5-S1" 
and "[a]t least diffuse posterior disks bulging at L4-L5 and 
L3-L4."

The evidence of record includes inservice complaints of and 
treatment for neck and back pain and current diagnoses of 
cervical spine and back disorders, but no competent opinion 
addressing the relationship between the inservice treatment 
and the post-service diagnoses.  When the medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90 
(1991); see also Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  Consequently, the Board finds that a remand for a VA 
examination is warranted.

C.  Hypertension

A review of the Veteran's service treatment records 
demonstrated blood pressure readings of 141/79 in January 
2002; 138/80 in January 2003; 136/76 in February 2004; and 
132/68 in October 2004.  Further, upon separation, the 
Veteran's blood pressure was 144/94.  The Veteran's service 
treatment records did not include a diagnosis of hypertension 
or demonstrate that the Veteran had been prescribed high 
blood pressure medication.

During the March 2010 Board hearing, the Veteran submitted 
relevant private treatment reports with a contemporaneous 
waiver of review by the RO.  See 38 C.F.R. §§ 19.37, 20.1304.  
A treatment report dated in May 2009 demonstrated that the 
Veteran had been prescribed a high blood pressure medication.  
Further, the newly submitted treatment reports included 
several diagnoses of hypertension.

A VA examination is necessary prior to final adjudication of 
a claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicates" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  Herein, the evidence of record included high 
blood pressure readings during the Veteran's active duty 
service and evidence of post-service diagnoses of 
hypertension, but no competent opinion linking the inservice 
blood pressure readings with the Veteran's current 
hypertension.  As such, the Board finds that a remand for an 
examination is warranted.

Accordingly, these matters are remanded for the following 
action:

1.  The RO/AMC must request that the 
Veteran identify all VA and non-VA 
medical providers who have treated him 
for bilateral hearing loss, tinnitus, a 
cervical spine disorder, a back disorder, 
and/or hypertension during the pendency 
of this appeal.  

Based on his response, the RO/AMC must 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must then schedule the Veteran 
for a VA audiological examination to 
determine the presence of bilateral hearing 
loss and tinnitus and, if either or both 
present, the etiology and severity thereof.  
The examiner must provide an opinion as to 
whether the Veteran's bilateral hearing loss 
and/or tinnitus, if present, are related to 
his military service, to include the 
Veteran's reported exposure to acoustic 
trauma.

3.  The RO must also schedule the Veteran 
for a VA examination, conducted by an 
orthopedist, or a physician similarly 
situated, to ascertain the presence of a 
cervical spine disorder and a back disorder 
and, if either or both present, the etiology 
of severity thereof.  Specifically, the 
examiner must address whether any found 
cervical spine or back disorder was due to 
the alleged inservice injury involving sand 
bags falling on the Veteran's right neck or 
otherwise due to the rigors of the Veteran's 
active duty service.  

4.  Further, the RO must schedule the 
Veteran for the appropriate VA examination 
to ascertain the presence of a hypertension 
and, if present, the etiology of severity 
thereof.  Specifically, the examiner must 
address whether the Veteran's inservice high 
blood pressure measurements are indicative 
of hypertension and whether such are related 
to his current hypertension.

With respect to each of the scheduled VA 
examinations, the claims folder must be 
provided to and reviewed by the examiner.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to speculation, 
the examiner must thoroughly explain why an 
opinion requires speculation.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  

If the claim of entitlement to service 
connection for tinnitus remains denied, a 
statement of the case must be provided to 
the Veteran and his representative.  

If the claims of entitlement to bilateral 
hearing loss, a cervical spine disorder, a 
back disorder, and/or hypertension remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the claims must be 
returned to the Board for further 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


